NELSON, Circuit Justice.
The question involved in this motion has been up several times in this court, and also in the supreme court; and it has been uniformly held, that if the party appealing, or taking out a writ of error, desires to stay execution, he must comply, within the ten days, with all the requirements of the statute. Although the court has sometimes enlarged the time before the expiration of the ten days, yet it is not within its power to dispense with any of the requisitions of the statute, and it cannot, after the expiration of the ten days, make such an order as was made in this ease. The order must, therefore, be vacated. Execution on the decree of this court cannot be stayed, although the claimants can still prosecute their appeal to the supreme court, if they desire.